Per Curiam :
This case presented two questions of fact; the one, whether there was an actual sale, or merely a pretended one to cover and protect the property from the creditors of the vendor; the other, if a bona fide sale, whether the vendee permitted the vendor to use the horse daily as his own horse, as he had done before, and the plaintiff below bought it in good faith for value and without notice of the first sale.
Both questions were fáirly submitted to the jury and the finding thereof sustains the judgment.
Judgment affirmed.